Exhibit 10.5 Distribution Agreement Playlogic International N.V. - U&I Entertainment LLC Page 1 of 15 Distribution Agreement THIS AGREEMENT is dated March 16, 2009 by and between U&I ENTERTAINMENT, LLC, having his registered address at 251 1st Ave N#2, Minneapolis, MN 55401, USA andPlaylogic International NV, a Dutch company having its registered address at World Trade Centre, C-Tower 10th Floor, Strawinksylaan 1041, 1077 XX, Amsterdam, the Netherlands. RECITALS: A. U & I is in the business of manufacturing, marketing and distributing software and related products. B.Playlogic is in the business of publishing software products. C. Playlogic desires to deliver to U & I the software products described in Addendum A for sale and distribution by U & I. NOW, THEREFORE, in consideration of the mutual promises set forth in this Agreement, the parties agree as follows: 1. Definitions. "Customers" means any individual or entity to whom Units are or may be distributed by U & I.Customers may include U & I, resellers and retailers. "Distribution Fee" means an amount equal to the Net Proceeds multiplied by the applicable percentage set forth in Addendum A. "End Users" means those persons who purchase for use one or more Units from Customers. “Customer Specific Programs” means the costs associated with marketing and merchandising programs that are either required or mutually agreed to at Customer. “Customer Event Fees” means the costs associated with attending or exhibiting at Customer specific events. “Logistic Fees” means the costs associated with logistics. The estimated amount is approximately USD 1.25 (one dollar and twenty five cents) per unit. “Future Authorized Deductions” means all price protection and returns that have been offered to retail customers but not yet deducted from receipts. “Imminent Deductions Hold Back” means a hold back from Gross Receipts based on potential deductions from retail. Page 2 of 15 "Marketing Development Fund" or "MDF" means the costs associated with the marketing and merchandising of each Version at Customer locations. “Net Proceeds” means Wholesale Proceeds received in any given calendar month minus Price Protection minus MDF minus Pre-Approved Returns minus Customer Specific Programs minus Customer Event Fees minus Placement Fees minus Future Authorized Deductions minus Imminent Deductions Hold Back minus the Distribution Fee. “Placement Fees” means the costs associated with securing retail shelf placement at Customer. “Price Protection” means price reductions granted to Customers after order and delivery of Units to the Customer to facilitate retail sale efforts. "Pre-Approved Returns" means Units of any Version of the Title returned by a Customer that are pre-approved for return by Playlogic "Term" means the period during which this Agreement shall be in effect, as set forth in Section6 below. "Territory" means reference Addendum A. "Title" means each software product published by Playlogic and listed on AddendumA, together with all printed artwork, booklets, manuals, pamphlets or other materials, prepared by or on behalf of Playlogic, which refer to or relate to each respective Title. "Unit" means one copy of one Version embodied on any storage device embodied on CD-ROM, DVD, cartridge, or any other tangible medium now known or later devised, fully packaged as a finished good and ready for shipment to Customers. "Version" means the Title as designed to operate with software or other interactive media environment or platform now known or later devised.Examples of Versions include software products developed for:the IBM PC platform utilizing the Windows XP operating system; the Apple Macintosh platform; and console platform versions such as Sony Playstation2, PSP, Microsoft Xbox, and Nintendo Gamecube. "Wholesale Proceeds" means wholesale proceeds actually received by U & I from the distribution of the Titles in any given calendar month. 2. Grant of Rights. a) Rights Granted.With respect to each Title, Playlogic hereby grants to U & I throughout the Territory, during the Term: Page 3 of 15 (i) exclusive right to sell and distribute Units in North America and Canada. b) the non-exclusive right: (i) to advertise, publicize and promote, in a manner reasonably acceptable to Playlogic, each Version by any means and in all media now known or later devised, subject to Playlogic’s prior written approval during the Term and within the Territory. (ii) to use, publish and permit others to use and publish Playlogic’s trademarks, logos and other proprietary markings in conjunction with the advertising and promotion of Units. 3. Obligations of U & I. 3.1Distribution and Warehousing. a) U & I shall use commercially reasonable efforts to distribute Units to Customers. b) U & I shall be responsible for distributing and shipping Units toCustomers. c) U & I shall provide adequate and secure warehousing facilities for allUnits in inventory. d) U & I shall be responsible for all billing, invoicing and related administrative procedures associated with order taking, distribution and shipping of the Units. e) U & I will promptly notify Playlogic in writing of any known infringement of Playlogic’s propriety rights which comes to U & I’s attention.U & I agrees to cooperate, at Playlogic’s expense, in connection with Playlogic’s reasonable efforts to protect its proprietary rights in the Titles. f ) For the fence of doubt it is clear between Parties that U & I will be responsible of the management and that Playlogic will be responsible for the costs involved with the logistic. 3.2Trade Marketing. a) U & I shall use commercially reasonable efforts to trade market the Units to theCustomers. Page 4 of 15 b) U & I shall provide recommendations and assist Playlogic in developing strategies to be implemented by Playlogic to help stimulate the sale of the Units, provided that U & I shall not be obligated to incur any costs associated with retaining or employing third parties. c) U & Iwill provide Playlogic with regular reports which shall include the following information, if available; a summary of the number of Units distributed to each Customer, sold through, and the number of Units returned since the last report issued. d) U & I shall advise Playlogic on matters relating to marketing, placement, promotion and sell through of Titles by each Customer. e) U & I shall obtain approval from Playlogic prior to authorizing trade marketing and MDF or Price Protection for a Customer. 3.3Insurance a) U & I shall undertake to maintain and keep in force, in adequate amounts, an insurance on manufactured copies of the Titles described in Addendum A to be delivered to U & I by Playlogic and to be stored by U & I as stock, at a company accepted by Playlogic, that is common in the videogame business, including a fire insurance and a extended coverage insurance. In case of loss, the amount payable will be paid to Playlogic. Playlogic may request to see the original of all policies and/or certificates of insurance on the stock as described above during the duration of this agreement and until the last payment and/or performance of an obligation under this agreement including Logistic Fees. 4. Obligations of Playlogic. 4.1Software. a) Playlogic shall provide U & I with finished goods of the Title or Titles in each Version. 4.2Technical Support. a) Playlogic will provide technical support for each Version in the Territory to U & I, Customers and End Users.Technical support will include, without limitation, warranty service and email support.Playlogic will have personnel knowledgeable of the technical and the application aspects of each Version available to answer support questions during regular business hours.During the Term of this Agreement, each party agrees to inform the other promptly of any known defects or operational errors affecting any Version. Page 5 of 15 4.3Testing. a) Prior to the delivery of Titles to U & I , Playlogic agrees to test each Version to make certain that each Version, to the best of Playlogic’s knowledge, is bug-free and fully functional in the different configurations in which the Version is designated to run and for all peripherals with which each Version is designated to work. 4.4Changes. a) Playlogic will give U & I notice at least thirty (30) days prior to any material modification to a Title or any Version, including, without limitation, Playlogic’s decisions to discontinue or materially enhance any Title or Version.Playlogic shall promptly provide U & I with master disks embodying all updates and enhancements. 4.5Marketing. a) Notwithstanding U & I ’s rights set forth in Section2.1, throughout the Term, Playlogic will use its commercially reasonable efforts to advertise, market and promote the Titles throughout the Territory. b) Playlogic shall provide to U & I thirty (30) days prior to the street date of each Version and upon reasonable request thereafter, at no cost to U & I, copies of each of the following materials for purposes of facilitating the promotion of that Version by U & I: demonstration copies, specification sheets, sell sheets and any other available promotional material. 4.6Insurance. a) During the Term of this Agreement, Playlogic will at all times maintain at its own cost comprehensive general liability insurance, Playlogic’s liability and errors and omissions insurance.Each policy shall have coverage of at least one million dollars ($1,000,000) per occurrence/three million dollars ($3,000,000) in the aggregate.Each policy shall be in a form reasonably acceptable to U & I and shall be issued by an insurance company with a rating of A or better as set forth in the most current 4.7Best Insurance Guide. a) At the request of U & I, Playlogic shall add U & I as an additional insured to each policy and furnish certificates evidencing that insurance. 4.8Distribution. a) Playlogic will be responsible for all fees associated with shipping Units including handling, storage and freight. The amounts will be deducted from payment as described under the definition of Net Proceeds. Page 6 of 15 5. Compensation. 5.1.1 Net Proceeds. On the tenth day of each calendar month, U & I shall pay 100% of Net Proceeds minus the Distribution Fee for the prior calendar month to Playlogic. See Addendum B for sample statement. 5.2 Accounting. 5.2.1 Along with any Net Proceeds due, U & I shall submit a report to Playlogic showing Wholesale Proceeds, Price Protection, MDF, Returns, the Logistic Fees and any other costs permitted to be deducted under the terms of this Agreement. 5.2.2 Playlogic will have the right, exercisable not more than once every six (6) months, at Playlogic’s expense, to examine or have its agents examine, such books, records and accounts during U & I ’s normal business hours to verify the payments due by U & I to Playlogic hereunder. If the examination shows the amount paid was insufficient and the difference between the actual amount paid due more than 5% than U & I will be responsible for the costs of the examination. 5.2.3 On a quarterly basis, U & I and Playlogic will discuss the Imminent Deduction Hold Back amount from the previous quarter and will decide on a mutually agreeable reconciliation if appropriate. 6. Term. Subject to Section 7 below, the term of this Agreement shall commence as of the date hereof and shall continue for six (6) months, and shall automatically renew for additional renewal terms of six (6) months unless notice of termination is received by any party at least thirty (30) days prior to the expiration of the initial term or any renewal term. 7. Termination. 7.1 Termination for Breach.In the event of a material breach by either party, which breach is not cured within thirty (30) days after written notice by the non breaching party, the non breaching party may, upon written notice to the breaching party, terminate this Agreement in its entirety or only in respect to the Version to which the breach applies. 7.2 Upon termination, the non breaching party will have the right to pursue any remedies it may have at law or in equity. 7.3 Immediate Termination.Either party may immediately terminate this agreement if (i) a receiver is appointed for the other party or its property; (ii) the other party becomes insolvent or is unable to pay its debts as they mature, or makes an assignment for the benefit of its creditors; (iii) the other party seeks relief or if proceedings are commenced against the other party or on its behalf under any bankruptcy, insolvency or debtor's relief law, and those proceedings have not been vacated or set aside within sixty (60) days from the date of their commencement; or (iv) if the other party is liquidated or dissolved Page 7 of 15 7.4 Vendor of Record Status Termination.In the event that Playlogic secures vendor of record status at Customer(s), Playlogic may terminate the agreement in respect to the customer with which vendor of record status has been secured. 7.5.
